Citation Nr: 0002128	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbar strain, based on the disagreement with the September 
1993 initial award.

2.  Entitlement to a rating in excess of 10 percent for 
chronic right trapezius strain, based on the disagreement 
with the September 1993 initial award. 

3.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to March 
1993.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1996 the case was remanded for 
further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no current diagnosis of tinnitus.

3.  The veteran's lumbar strain is manifested by no more than 
slight disability.

4.  The veteran's chronic right trapezius strain is 
manifested by no more than slight limitation of function.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
tinnitus.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 

2.  The criteria for a disability rating greater than 10 
percent for lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.71a, Diagnostic Codes 5021, 5292, 5293, 5295 (1999).

3.  The criteria for a disability rating greater than 10 
percent for a chronic right trapezius strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5021, 5200, 
5201, 5202, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD Form 214 listed her military occupational 
specialty as a light wheel vehicle mechanic.  

The veteran's service medical records indicate that she did 
not seek treatment for tinnitus during service.  Service 
medical records reveal that in December 1990, she fell and 
hit her head.  No complaints of tinnitus were recorded.  She 
gave a history of migraine headaches of six years' duration.  
Neurological evaluation and a computed tomography (CT) scan 
were normal.  In early January 1991, she was involved in a 
motor vehicle accident, and in mid-January 1991, she struck 
her head while skating.  Examination associated with those 
incidents were negative for complaints if tinnitus.  The 
January 1993 separation examination report contains no 
complaint or findings of tinnitus.  

During a May 1993 VA examination, the veteran complained of a 
ringing in her ears.  The diagnoses included episodic 
tinnitus.  The basis for the diagnosis was not stated.  
Likewise, during a May 1993 VA examination, the veteran 
complained of right shoulder and low back pain.  She was 
right-handed.  The examiner made reference to a "range of 
motion sheet", but the sheet is missing from the report.  The 
pertinent diagnoses were: chronic right trapezius strain 
without range of motion abnormalities and chronic lumbar 
strain with mild range of motion deficits.  

A September 1993 rating decision granted service connection 
for a chromic lumbar strain and a chronic right trapezius 
strain rated 10 percent and 0 percent (noncompensable), 
respectively.  The evaluations were based on the VA 
examination.  

VA outpatient treatment records from May 1993 to January 1996 
include a May 1993 right shoulder X-ray which was 
unremarkable, and a October 1994 record where the veteran was 
seen for complaints of functional back pain.  Examination of 
the back was normal. 

During a December 1997 VA audiometric examination, the 
veteran complained of bilateral tinnitus.  She denied hearing 
loss, otalgia, otorrhea, vertigo, ear infections and head 
trauma but reported that she was exposed to loud horns during 
service.  Her tinnitus began in December 1992 when she was 
exposed to a loud horn.  At the time of the examination her 
tinnitus was occurring at least 20 times a day, depending on 
how many people she would speak with.  Following the 
examination, the diagnosis was that her hearing sensitivity 
was within normal limits bilaterally.  The tympanograms were 
within normal limits.  No diagnosis of tinnitus was made.

The veteran was examined in December 1998 by David R. Hantke, 
M.D.  Following his review of her file, to include the 
service medical records, and upon performing an examination, 
he described her audiometric test as entirely normal.  He 
noted that all of the her symptoms were entirely subjective 
without evidence of overt organic disease.  He added that 
although it is somewhat unusual, tinnitus and hearing loss 
could be caused by a single episode of noise exposure.  He 
noted that such an occurrence would be difficult to support 
without an abnormal audiogram and that such a scenario was 
not particularly likely.  He found no particular relationship 
between the veteran's alleged head injury in service and 
tinnitus.  He found that the records indicated that her head 
injury did not include loss of consciousness, fracture or 
immediate complaints of tinnitus and dizziness.  

During a January 1998 VA orthopedic examination, the veteran 
complained of occasional pain of the right trapezius on 
abduction of her right arm.  She complained of daily back 
pain on walking, sitting and lying down and of paresthesia of 
the left lower extremity.  Changing positions helped decrease 
the paresthesia.  Examination of the right shoulder, active 
and passive, revealed abduction to 165 degrees and to 180 
with pain at 165 degrees.  Adduction was to 50 degrees.  
Internal and external rotation were to 90 degrees.  Extension 
was to 170 degrees and to 180 degrees with no pain.  Backward 
flexion was to 100 degrees without pain.  Crepitus was 
present on abduction and an audible click occurred on 
external rotation with abduction at 90 degrees.  The 
impingement test was positive.  Paresthesia of the right 
fifth digit was noted.  A December 1997 X-ray was normal.  

Examination of the lumbar spine revealed complaints of 
paresthesia on Straight leg raising at 30 degrees, left and 
at 45 degrees, right; the paresthesia disappeared after 
completion of the causative movement.  During Straight leg 
raising testing, pain was elicited at 45 degrees left, 60 
right.  Slight tenderness of the right lumbar paraspinal 
muscles was noted.  Flexion was to 70 degrees with pain at 
that point.  Extension was to 25 degrees without pain.  The 
veteran experienced minimal discomfort at 30 degrees of 
lateral flexion left and 40 degrees right.  Right and left 
rotation was to 10 degrees without pain.  Reference was made 
to a December 1997 X-ray of the spine which was normal.  The 
diagnoses were positive impingement of the right shoulder, 
most likely secondary to tendinitis of the muscles of the 
rotator cuff without significant diminution of range of 
motion of the shoulder or neck; myofascitis of the right 
trapezius muscle; myofascitis of the lumbar paraspinal 
muscles; chronic intermittent paresthesia of the lower 
extremity secondary to myofascitis of the muscles of the 
lumbar spine.

Regarding pain, fatigue and weakness on use, the examiner 
stated that the veteran's problems were not primarily 
skeletal but muscular in nature.  Any limitation of function 
was mostly caused by pain on movement, especially strenuous 
movement.  There was mild loss of function primarily 
secondary to pain rather than any specific skeletal loss of 
function.  There was no incoordination or weakened movement.  
He added that one might expect some excessive fatigability of 
the lumbar spine and the right upper extremity secondary to 
muscular pain.  

Analysis

Service Connection 
Tinnitus

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  This requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the present case there is no competent medical evidence 
that the veteran incurred acoustic trauma during her service.  
Her service medical records are negative for complaints or 
findings of hearing loss or tinnitus.  

The only diagnosis of tinnitus is found in the May 1993 VA 
examination report.  However, it is clear that the examiner 
relied solely on a history as related by the veteran.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet.App. 406 (1995).

There is neither a diagnosis of tinnitus or a medical opinion 
based on anything other than a history related by the veteran 
that any possible tinnitus is related to the her service.  
The December 1998 examiner referred to subjective symptoms.  
Even if the presence of tinnitus were conceded, the examiner 
found it unlikely that there was any link to the veteran's 
active service.

The Board has considered the veteran's statements, as well as 
the medical evidence.  However, there is no competent medical 
evidence of the presence of any tinnitus or of a link between 
any current tinnitus and the veteran's service.  Therefore, 
the veteran's service connection claim is not well grounded 
and must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  Although the 
RO mentioned that the claim was not well grounded, it appears 
to have denied the veteran's claim on the merits.  however, 
the Board has concluded that this claim is not well grounded.  
The Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for tinnitus.  
See Robinette v. Brown, 8 Vet.App. 69, at 77-78 (1995).  
Essentially, the veteran needs evidence that establishes 
tinnitus in active service, or medical evidence of a causal 
link between a current diagnosis of tinnitus and her period 
of active service..

Increased Ratings

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 126.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Lumbar Strain

The Board has considered the following possible diagnostic 
codes under 38 C.F.R. § 4.71a: 5292 and 5293.  However, the 
most recent VA examination did not reveal  limitation of 
motion of a moderate or severe degree so as to warrant a 20 
percent or 40 percent rating, respectively, under Diagnostic 
Code 5292.  The record is also negative for evidence of 
intervertebral disc syndrome, whether moderate with recurring 
attacks, severe or pronounced with symptoms compatible with 
sciatic neuropathy necessary for a 20 percent or higher 
evaluation under Diagnostic Code 5293. 

Severe lumbosacral strain, manifested by listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  With 
characteristic pain on motion a 10 percent rating is 
warranted.  For lumbosacral strain with slight subjective 
symptoms only, a noncompensable evaluation is for assignment.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

The most recent examination report revealed flexion to 70 
degrees, at which point pain was incurred.  Extension was to 
25 degrees without pain and the lumbar spine could flex 30 
degrees left and 40 degrees right with minimal discomfort.  
Rotation was to 10 degrees without pain.  The record was 
negative for evidence of muscle spasm on forward bending or 
loss of lateral spine motion necessary for a 20 percent 
evaluation.  There was no medical evidence of osteoarthritic 
changes with loss of lateral motion, listing or marked 
limitation of forward bending necessary for a 40 percent 
evaluation.  

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this case, 
while the veteran complained of pain associated with the 
disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40." 
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  The medical 
evidence indicates only slight limitation of motion due to 
muscular pain.  The Board finds these symptoms insufficient 
to support an increased disability rating based on functional 
loss under DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an increased disability rating for the 
veteran's lumbar strain.

The Board notes that while the veteran appealed the initial 
September 1993 evaluation of 10 percent, effective the first 
day after her discharge the medical evidence of record does 
not indicate that the veteran's lumbar strain was more severe 
at any time during the pendency of her current appeal.  The 
medical evidence does not show that her disability was more 
severely disabling than the level of impairment reflected in 
the most recent VA compensation examination.  Therefore, the 
evidence does not indicate that a staged rating is warranted 
for the veteran's lumbar strain.  Fenderson.

Therefore, the Board finds that the evidence is no sufficient 
to warrant an increased rating for the veteran's lumbar 
strain.  

Chronic Right Trapezius Strain

The veteran's chronic right trapezius strain is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203. 

The veteran's shoulder disability has been evaluated under 
Diagnostic Code 5021-5203.  Diagnostic code 5201 refers to 
myositis, which is to be rated on limitation of motion of 
affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a 
(1999).

Under diagnostic code 5203 impairment of the clavicle or 
scapula provides for a 20 percent evaluation for dislocation 
whether of the major or minor upper extremity.  Nonunion with 
loose movement warrants a 20 percent evaluation for either 
major or minor and a 10 percent evaluation without loose 
movement.  Malunion of either warrants a 10 percent 
evaluation.  The disability may also be rated on impairment 
of function of the contiguous joint.  

The Board has considered the following possible diagnostic 
codes under 38 C.F.R. § 4.71a: 5200, 5201, 5202.  However, 
Diagnostic Code 5200 is not for application as it requires 
ankylosis of the scapulohumeral articulation and the record 
does not indicate the presence of ankylosis.  Diagnostic Code 
5201 requires limitation of motion of the arm to shoulder 
level for a rating in excess of 10 percent and the veteran 
has complete range of motion of her shoulder.  Finally, there 
is no medical evidence of malunion or other deformity of the 
humerus necessary for a higher evaluation under Diagnostic 
Code 5202.  38 C.F.R. § 4.71a (1999).

The most recent VA examination indicates that the veteran's 
shoulder range of motion included abduction to 165 degrees 
without pain and to 180 degrees with pain, external rotation 
and internal rotation were to 90 degrees.  Normal ranges are 
abduction to 180 degrees, external rotation to 90 and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I 
(1999).

The record demonstrates that the veteran's right shoulder 
disability does not involve dislocation of an upper extremity 
or nonunion with loose movement necessary for an evaluation 
in excess of 10 percent under Diagnostic Code 5203.

The Board notes that while the veteran appealed the initial 
September 1993 noncompensable evaluation, the later September 
1998, rating decision increased this rating to 10 percent 
effective the first day after her discharge.  The medical 
evidence of record does not indicate that the veteran's 
chronic right trapezius strain was more severe at any time 
during the pendency of her current appeal.  The medical 
evidence does not show that her chronic right trapezius 
strain was more severely disabling than the level of 
impairment reflected in the most recent VA compensation 
examination.  Therefore, the evidence does not indicate that 
a staged rating is warranted for chronic right trapezius 
strain.  Fenderson.

The Board has considered the veteran's subjective complaints 
of pain and finds that the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Johnston.  The most 
recent examiner specifically stated that there was only mild 
loss of function secondary to pain rather than skeletal 
limitation of function.  It was also noted that here was no 
incoordination or weakened movement.  Finally, it was noted 
that there might be some excessive fatigability due to 
muscular pain.  It is clear that the examiner regarded the 
total limitation of function, including that due to pain and 
fatigability, as mild.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for her lumbar strain or her chronic 
right trapezius strain.  38 C.F.R. § 4.7.  Therefore, the 
Board is compelled to conclude that the weight of the 
evidence is against the veteran's claims and that an 
increased evaluation for lumbar strain and chronic right 
trapezius strain is not warranted.  The Board has carefully 
reviewed the entire record regarding the two increased rating 
claims; however, the Board does not find the evidence to be 
so evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to an increased evaluation for lumbar strain is 
denied.  

Entitlement to an increased evaluation for chronic right 
trapezius strain is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

